I congratulate you, Mr Ganev, on your 
election as President of the General Assembly at its forty-seventh session. 
You take this important position at a very challenging time for the United 

Nations and its Member States, not least for your own country, which is so 
admirably consolidating the gains of the democratization process. The 
Australian delegation looks forward to working closely with you as the session 
progresses. 
I also extend, at the outset, Australia's very warm welcome to the 13 
States for which this session will be their first as Members of the United 
Nations: Armenia, Azerbaijan, Georgia, Kazakhstan, Kyrgyzstan, Moldova, San 
Marino, Tajikistan, Turkmenistan, Uzbekistan, Croatia, Slovenia, and Bosnia 
and Herzegovina. We have, I believe, in our own highly multicultural 
Australian population immigrants from every one of those States, and we 
already feel, as a result, that we know them well. 
In the past year we have seen the total collapse of the bipolar global 
structure which had underpinned international relations since 1945. The risks 
of a global nuclear holocaust have receded almost to the vanishing point. So 
too have the sterile ideologies of the past which for so long set obstacles in 
the way of the development of a new international system of cooperation under 
the authority of the United Nations and its agencies. 
But while the opportunities for cooperation have never been greater, the 
challenges to the international community posed by regional conflicts, 
humanitarian crises and unresolved transnational problems have also never been 
greater. What is expected of the United Nations system is now immense, but 
there is still a very big question mark over the capacity of our system to 
deliver. In the past twelve months the international community has had some 
conspicuous success in meeting some of these challenges. We have seen, for 
example, the signing of the Paris Agreements on Cambodia last October, the 
recently completed negotiation of a chemical-weapons Convention text, the 

United Nations Conference on Environment and Development (UNCED) summit in Rio 
in June, movement forward in the Middle East peace process, and hopes for the 
resolution of the long-standing problems in Afghanistan, Cyprus and Western 
Sahara. 
But a number of problems have to date been beyond the capacity of the 
United Nations, or international cooperative efforts more generally, to 
resolve in a timely and wholly effective way. The most significant and tragic 
of these have been the conflicts in the former Yugoslavia and Somalia. 
Equally, the world has failed so far in efforts to strengthen and expand the 
liberal international trading system through the Uruguay Round of multilateral 
trade negotiations on the General Agreement on Tariffs and Trade (GATT), a 
failure of just as much concern to the developing nations as to the 
developed. 
This session of the General Assembly gives us the opportunity of 
systematically reviewing where we have got to and how far we still need to go 
on the range of acute problems - political, economic and humanitarian - now 
confronting us around the globe. We are much assisted in this respect by the 
Secretary-General's report entitled "An Agenda for Peace", on some key aspects 
of which I want to focus in this statement. The report, although 
concentrating specifically on the role of the United Nations in peacemaking, 
peace-keeping and related areas, was of course written very much against the 
background of the total challenge facing the United Nations international 
system, and in particular the critical importance of finding lasting solutions 
to the age-old problems of basic human survival and, in the words of the 
Charter, "better standards of life in larger freedom". 
 
If we have learned anything from the passage of years about the sources 
of conflict and war, and what is necessary to achieve peace and security, it 
is that these problems have to be addressed at many different levels. Threats 
to security arise not only from military ambition and the race to acquire 
armaments, but also from economic and social deprivation, from ignorance of 
countries about each other, from a failure to address problems that by their 
nature cross international boundaries, and from a failure by national leaders 
to trust the sense and judgment of their own people. An effective system of 
international cooperation to meet threats to peace and security itself has to 
operate at all these levels simultaneously. 
In the first place, when unbridled aggression occurs across national 
frontiers, the international community has to have a credible collective 
capacity to resist that aggression. Chapter VII of the Charter provides for 
such a peace-enforcement function. There is now in the post-cold-war era a 
manifest willingness in the international community to utilise interventionist 
Chapter VII functions, so long rendered impotent by the veto in the Security 
Council, in cases of overt aggression and other obvious cross-border threats 
to international peace and security. 
Of course not every case of aggression, or the deliberate infliction of 
suffering, occurs across State borders or in such a way as to clearly and 
unambiguously constitute a threat to international peace and security. And 
there will be a number of such situations in which the intervention of the 
international community could make a difference, so much so that there are 
large moral and political pressures upon us all to take action. It seems 
likely, unhappily, that the United Nations will increasingly be confronted 
with situations in which the principle of non-intervention in internal affairs 
will be matched by a compelling sense of international conscience. It may be 

that our Charter will never be capable of formal amendment so as to precisely 
define those circumstances in which such intervention is legitimate and those 
in which it is not. But recent experience has shown that there is an emerging 
willingness - which my country has certainly shared to accommodate 
collective intervention in extreme, conscience-shocking cases, and it may well 
be that a body of customary precedent will emerge over time and will 
constitute its own source of authority for such intervention in the future. 

The second level of necessary United Nations involvement in peace and 
security matters is peace-keeping: that activity which falls short of actual 
enforcement, but involves assistance on the ground in monitoring, supervising, 
verifying and generally securing the implementation of agreements once made. 
As the various peace-keeping operations now in place or planned for Cambodia, 
Africa, the Middle East and elsewhere amply make clear, an increasingly wide 
variety of activities, involving both military and civilian personnel, are 
being subsumed under this general umbrella: none of them are very clearly 
described in the letter of the United Nations Charter, but all of them are 
very clearly within its spirit. 
Australia strongly endorses the call by President Bush on 21 September to 
strengthen United Nations peace-keeping and related operations, and welcomes 
in particular the stated intention of the United States to look at ways of 
ensuring adequate financial support for these activities as well as for United 
Nations humanitarian activities. Financing and administration of United 
Nations peace-keeping operations are obviously key areas of its activity where 
decisions are necessary at this year's General Assembly. It is a source of 
regret that we, the nations of the world, have still not given the 
Secretary-General the financial resources or flexibility needed to undertake 
United Nations peace-keeping operations expeditiously. 
For its part, Australia would support the Secretary-General's call in "An 
Agenda for Peace" (A/47/277) for the establishment at this session of a 
peace-keeping reserve fund, and for virtually automatic approval of one third 
of the anticipated budget for a peace-keeping operation to enable it to be 
deployed speedily and efficiently. We would also recommend that the 
Secretary-General consider further structural changes in the Secretariat as a 

means of improving the administration of peace-keeping operations, including 
the relocation of the Field Operations Division into the Department of 
Peace-keeping Operations. 
The third level of United Nations involvement in peace and security, and 
the most basic and important of all, is the prevention of conflict. We in the 
international community should be working hardest through the United Nations 
to create conditions that minimize insecurity and threats to peace, and which 
make it possible for specific high-risk situations to be addressed before they 
get to the point of requiring either peace-keeping or, worse still, coercive 
peace-enforcement responses. 
The effective prevention of conflict and risk minimization involve three 
quite distinct kinds of activity. In the first place, it involves addressing 
a variety of non-military threats to security; secondly, addressing the 
military risk to security posed by uncontrolled arms build-ups; and thirdly, 
putting in place the most effective possible preventive diplomacy and 
peacemaking arrangements to deal at an early stage with specific high-risk 
situations. I want to concentrate my remarks on what we should be doing, in 
this General Assembly and beyond, in each of these areas in turn. 
Among the gravest of all life-threatening non-military risks are those 
posed by humanitarian disasters, especially famine. The recurring tragedy of 
mass starvation in Africa often made worse by accompanying military 
conflict, but not wholly explained by that conflict underlines the need for 
the United Nations system as a whole, and the Security Council in particular, 
to strengthen its capacity to meet the problems of potential famine. 
Australia proposes the establishment of a group of senior officials from 
developed and developing countries and relevant United Nations agencies, 

supported by a strengthened Department of Humanitarian Affairs and by a 
comprehensive database, which would convene regularly to conduct high-level 
reviews of the global famine situation and identify emerging crisis 
situations. Such a group would be responsible for turning pledges into 
timely, life-saving deliveries of food to people in need, and would seek to 
ensure that donor contributions were complementary, properly coordinated and 
well-targeted. That high-level review group would report regularly, with 
appropriate recommendations, to the Security Council. 
Famine is only the most extreme example of a much more widespread global 
problem. The Secretary-General, in his address to the summit of the Movement 
of Non-Aligned Countries, identified our "ultimate enemy" as poverty. He 
argued for the indivisibility of peace and prosperity, of political and 
economic security, of democracy and development, and environmental protection 
and sustainable development, making the point that unless we meet the threat 
posed by poverty, it will undermine all the advances we make elsewhere. We 
need to have this firmly in mind as we act for the rest of this decade and 
beyond to meet non-military threats to peace and security. 
Two issues in particular will have a crucial influence on our ability to 
prevail over these threats. One is the retreat to protectionism, which could 
well result from a failure to reach agreement in the Uruguay Round, which will 
do untold damage to many economies around the world, particularly those of the 
poorest nations, which would effectively be excluded from the benefits of an 
expansion in world trade. We cannot let pass the opportunity, provided by 
this round of negotiations, to further liberalize world trade and establish 
equitable disciplines for the new components of world trade. The recent 
summit of the Non-Aligned Movement illustrated beyond a doubt that this is a 
view shared equally by developed and developing countries. 

The other important need in this context is for prompt and effective 
follow-up to the outcomes of the United Nations Conference on Environment and 
Development, and in particular the creation of an effective Commission on 
Sustainable Development. We cannot waste now the opportunity offered to us at 
Rio to make a serious attack on the elimination of global poverty, based on 
the principles of sustainable development. Ignoring these will produce, at 
best, only short-term solutions which will have little impact on our ability 
to secure the future of this planet. This places a particular onus on us at 
this session. Our decisions and actions will have a crucial bearing on how 
the concerns identified at Rio are taken forward. 
Natural disasters, acute poverty, famine and environmental degradation 
are all, along with war itself, major contributors to another great 
humanitarian problem and by extension security problem with which the 
international system is barely coping: the problem of unregulated population 
flows. Much important relief and rehabilitation work continues to be done for 
refugees and displaced persons by the relevant agencies, in particular the 
United Nations High Commissioner for Refugees, and some useful attention has 
been recently given to the problem by the General Assembly. But crises 
continue to escalate, and there are still problems evident in the coordination 
of responses between operating and supervising bodies. Those problems have to 
be addressed as a matter of urgency, and one obvious way to do so is, again, 
to strengthen the capacity of the new Department of Humanitarian Affairs. 
There is at least one other non-military threat to peace and security 
that Australia hopes will get increased attention from this General Assembly, 
and that is the failure of Governments to observe the fundamental standards of 
 
human rights as set out in the Universal Declaration and the more detailed 
Covenants, to which so many of us have subscribed. 
The Secretary-General in his report "An Agenda for Peace" (A/47/277) very 
properly emphasizes in this context the question of the rights of minorities. 
It is understandable that, freed from the iron restraints of totalitarian 
regimes, some ethnic and linguistic groups have sought and no doubt will 
continue to seek - to establish their own political entities. As has been all 
too graphically demonstrated in the States of former Yugoslavia, Iraq and 
elsewhere, there is no easy answer to these aspirations, particularly when 
self-determination would in such cases be synonymous with fragmentation and 
itself be a source of threat to international peace and security. War, 
particularly civil war, also engenders many of the greatest abuses of human 
rights. 
The bulk of such aspirations to self-determination might, in fact, be met 
by stricter observance of human rights and guarantees of the rights of all 
minorities ethnic, religious, linguistic or social within democratic 
frameworks. The General Assembly will have before it at this session a draft 
declaration on the rights of minorities, endorsed earlier this year by the 
Commission on Human Rights. And the launch, later this session, of the 
International Year of the World's Indigenous People to which Australia is 
very strongly committed will be a further indication of our concern in this 
regard. 

Breaches of universal human rights standards remain, unhappily, all too 
common. In a country such as Burma or Myanmar - the security of the State 
is based on a denial of fundamental human rights and the application of 
democratic processes. In South Africa, the promise of a peaceful, negotiated 
transition to majority rule continues to be put at risk by recurring violence 
of appalling intensity, itself an all too obvious legacy of the apartheid 
system. 
These and too many other examples that could be mentioned show the 
dimensions of the problem still ahead of us. They confirm the importance of 
next year's World Conference on Human Rights in Vienna, particularly for 
those Governments needing further encouragement to adopt human rights 
policies - founded, I emphasize, not on so-called Western values, but on 
internationally accepted, universal standards of practice. Discussion at this 
session should play an important role in developing a consensus approach to 
the Conference. At the very least, I hope it will resolve the outstanding 
question of the agenda, which was left undecided at the recent preparatory 
meeting in Geneva. 
The General Assembly at this session might also usefully consider some 
other steps to consolidate respect for human rights. There is, for instance, 
a growing call by the international community for a mechanism to try 
individuals for breaches of international humanitarian law and other 
international crimes. Australia supports consideration being given to an 
international criminal jurisdiction to deal with such offences, and considers 
that the International Law Commission should continue its important work on 
this topic, specifically by drafting a statute for an international criminal 
court. 
 
The end of the cold war notwithstanding, a major preventive effort by the 
international community is still necessary in relation to the military threat 
to security posed by continuing arms build-ups. The climate for such an 
effort is certainly now encouraging. International endeavours in this field 
are finally producing results. After over 20 years, agreement has finally 
been reached on a chemical weapons Convention text. It is a historic 
achievement, and one for which Australia has worked particularly hard. 
Unanimous endorsement of this Convention, with a recommendation for its 
universal signature and ratification, would be one of the major outcomes of 
this forty-seventh session of the General Assembly. 
We should also build on the success we have had in concluding the 
chemical-weapons Convention to reinvigorate our efforts to reach agreement on 
other elements of the multilateral disarmament agenda. The benefits to 
mankind of the end of the cold war will be quickly lost unless progress, which 
is being made in bilateral arms control and disarmament negotiations between 
the United States and the former Soviet Union, is carried into the 
multilateral arms control process. 
We must redouble our efforts to achieve a world free from nuclear 
weapons, and the threat of nuclear war. We must work harder to obtain 
universal membership of the Treaty on the Non-Proliferation of Nuclear Weapons 
and ensure its indefinite extension unamended in 1995. We should also 
continue the progress that has been made since the Gulf War to strengthen the 
nuclear safeguards system of the International Atomic Energy Agency (IAEA) and 
tighten export controls on nuclear and nuclear-related dual-use items. We 
should build on the moratorium on nuclear testing advanced by Russia and 
France. And I urge Member States to support once again the draft resolution 

that Australia will co-sponsor at this session on the comprehensive test-ban 
treaty. 
Increased transparency in military activities should continue to be a key 
objective for all Members of the General Assembly. I regard the United 
Nations Register of Conventional Arms Transfers, established by the 
forty-sixth session of the General Assembly, as an important step in this 
process. Australia welcomes the Secretary-General's report on the operation 
of the Register and supports its adoption. 
At the recent summit of non-aligned countries in Jakarta, leaders 
expressed their deep concern over the negative impact of global military 
expenditure, and their support for the attainment of security at lower levels 
of armaments. We must all work to make good these pledges, thereby releasing 
sorely needed funds to help free the peoples of the world from want, as well 
as from the fear of war and destruction. 
Pursuing an effective arms control agenda and addressing a variety of 
non-military threats to security are all important ways of creating a general 
environment in which risks to security are minimized. So too are the 
peace-building strategies described in the Secretary-General's report, many of 
which are as much applicable to pre-conflict as to post-conflict situations. 
But the tools with the cutting edges in specific situations of conflict 
prevention and avoidance of conflict escalation are preventive diplomacy and 
peace-making. 
In "An Agenda for Peace", the Secretary-General emphasized the importance 
of preventive diplomacy as a cost-effective means of avoiding the human and 
material costs of conflict and the burdens involved in using armed force to 
resolve conflicts. Indeed, if we examine the worst conflicts over the last 12 
 
months in the former Yugoslavia, Somalia and Afghanistan we could 
plausibly argue that, at least in the first two cases, more attention to 
preventive diplomacy may have avoided the catastrophes that befell those 
nations and peoples. Australia considers, therefore, that the challenge 
before the United Nations in the coming year will be to establish more 
effective processes for converting the promise of preventive diplomacy in all 
its aspects into reality. 
Effective preventive diplomacy cannot be ad hoc or peripheral to the 
other activities of the United Nations. What is required is a strengthened 
capacity within the United Nations to encourage and assist parties to disputes 
to resolve their differences peacefully. The crucial elements in making 
preventive diplomacy work are timing, adequate resources and the willingness 
of Member States to invest the United Nations with the authority to use all 
the means available for its effective implementation. 
In practice, the trigger for United Nations action, and the threshold for 
defining a situation as a threat to international peace and security, has 
tended to be the outbreak of armed hostilities. The earliest possible 
attention to potentially significant disputes is crucial if they are to be 
addressed before the parties have become committed and entrapped by their own 
rhetoric and actions. 
This in turn calls for the formation of a permanent unit within the 
Secretariat with an enhanced capacity to gather, receive and analyse not only 
basic facts, but also information about the concerns and interests of the 
parties to a dispute, in order better to prepare recommendations on possible 
action. This requires a more systematic approach to information-gathering and 
analysis, for which a professionally dedicated support unit in the Secretariat 
is essential. 

This will need in turn a sophisticated level of expertise and skill in 
the form of a nucleus of foreign affairs specialists and policy analysts 
experienced and knowledgeable in conflict resolution, with the skills that are 
necessary to encourage parties to a dispute to improve communication, minimize 
inflammation, define issues and create innovative and imaginative ways of 
reconciling their conflicting interests. Regular and routine field visits 
should allow an improved capacity for fact-finding, early-warning information 
gathering and the opportunity quietly to provide good offices. Staff should 
have the capacity to develop in-depth knowledge of emerging disputes and to 
gain the confidence of all parties at an early stage. An evaluation mechanism 
should be developed to collect, analyse and retain experience from such 
activities that could prove useful in other similar situations. 
I therefore applaud the decisions Mr. Boutros Boutros-Ghali has so far 
taken to create geographically based divisions within the Department of 
Political Affairs, whose tasks will include the collection of information on 
various regions and the early identification and analysis of possible 
conflicts, and I do urge all Members to support the Secretary-General in 
further efforts to establish a professional and effective mechanism for 
preventive diplomacy. 
There is also scope, in encouraging greater use of preventive diplomacy, 
for more extensive training in the principles underpinning the concept. It is 
good to hear, in this context, that the United Nations Institute for Training 
and Research (UNITAR) is planning to launch a new fellowship programme in 
preventive diplomacy in 1993. I think it will be important for relevant 
United Nations Secretariat staff and diplomats and officials from Member 
States to participate in this fellowship programme. I am pleased to announce 
today that Australia will contribute US$ 50,000 to UNITAR to assist with the 
costs of the first year of the fellowship. I would urge that other Member 
States also consider a contribution, and participation by their officials. 
A significant challenge to an enhanced Secretariat role in preventive 
diplomacy will, of course, be the deep reluctance of many States to accept any 
suggestion that a contentious bilateral issue be internationalized. While 
there will no doubt continue to be caution about too early resort to Articles 
35 and 99 which enable Member States and the Secretary-General, 
respectively, to bring disputes to the Security Council there should not be 
the same degree of reluctance to have regard to Article 33, which requires 
parties to a dispute to first seek a solution by negotiation, mediation or the 
like. 
What has been lacking hitherto is any real institutional capacity within 
the United Nations system to respond to such approaches on other than a wholly 
ad hoc basis. The building of such a capacity for quiet diplomacy in the way 
I have been describing would be a major step forward, and help over time to 
increase the confidence of Members in other more formal United Nations 
processes. 
I have today sought to give some substance, not just rhetorical support, 
to the proposition that the changed conditions of the post-cold-war world call 
for new responses from the United Nations. The Secretary- General has shown 
us some new directions in his "Agenda for Peace". What is needed now is 
action. 
In nearly all cases, no major new international machinery is called for 
or necessary, because the machinery is already there in the Charter rusty, 
in some cases, but still serviceable. What is needed, however, in virtually 
every case, is the lubrication of adequate financing and restructuring within 
the United Nations system to meet the increasing demands being made on it. 
One of the really fundamental tasks we need to move forward at this session is 
continuation of the process, accordingly, of United Nations reform. 
There is no single, or simple, enemy to peace in the contemporary 
world. The appalling situation in Somalia, and the looming crises in 
Mozambique and the Sudan, are demonstrations if any are still needed - that 
problems do not come in neatly defined packages. The Somalian situation 
involves, simultaneously, humanitarian assistance, peace-keeping and political 
negotiation, with no one of these elements being capable of delivery in 
isolation. The United Nations is now organizing itself in Somalia to deliver 
these elements in an integrated way, although it has been a difficult and 
Protracted process to get to this point. The task for the United Nations in 
the future is to learn from this experience and to devote the necessary 
resources to achieving the kind of cooperation between humanitarian and 
political strategies that is going to be increasingly necessary in the future 
if durable solutions are to be found to many real world problems. 
More and more attention is going to focus, as indeed it has already 
focused in this general debate, on the role and representativeness of the 
Security Council itself. As President Soeharto said last week, speaking in 
this respect on behalf of the whole non-aligned Movement, the post-cold war 
world is not the world as it was after the Second World War. Our guiding 
light should by all means continue to be the present terms of the Charter, but 
it should be within our collective capacity to work out the changes in the 
composition and methods of decision of the Security Council that will ensure 
that it can both fulfil its duty and command overwhelming consensus for its 
decisions in the years ahead. 
In many respects the task ahead of us, and ahead of the United Nations, 
is daunting. It is clear that we are part of an evolutionary process, with 
both the world and the United Nations adjusting to new demands. We must draw 
strength from the success achieved in the last 12 months, and from the 
progress we have made in improving global co-operation. 
But our success has not been uniform: we were not able to respond 
adequately to some key challenges. We must not ever lose sight of the goal 
ahead of us: a more stable and secure world, devoid of abject poverty, with 
all peoples able to enjoy basic rights and freedoms. And we must never avoid 
the responsibility we all have to achieve those goals. 